In an action to recover damages for personal injuries, the defendant Sun Micro Systems, Inc., appeals from an order of the Supreme Court, Kings County (Golden, J.), dated October 22, 1993, which denied its motion for summary judgment dismissing the complaint on the ground that the action was barred by the Workers’ Compensation Law.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The record on appeal demonstrates that the plaintiff was placed with the appellant to perform certain receptionist duties. While working for the appellant, the plaintiff’s work was directed and controlled exclusively by employees of the appellant. Therefore, the Supreme Court erred in failing to find that the plaintiff was a "special employee” of the appellant as a matter of law and in denying the appellant’s motion to dismiss the complaint as barred by the Workers’ Compensation Law (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553; Schulze v Associated Univs., 212 AD2d 588; Hoskins v MIA Assocs., 201 AD2d 459; Carreras v Lawrence Aviation Indus., 201 AD2d 693; Cameli v Pace Univ., 131 AD2d 419). Bracken, J. P., Rosenblatt, Krausman and Gold-stein, JJ., concur.